In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00012-CV
______________________________


LEONARD CRUSE, Appellant
 
V.
 
EMPLOYERS INSURANCE OF WAUSAU, Appellee


                                              

On Appeal from the 56th Judicial District Court
Galveston County, Texas
Trial Court No. 00CV0666


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Leonard Cruse appeals from an order entered in connection with a combined contempt and
enforcement proceeding.
  The order was entered by the court October 19, 2004.  The clerk's record
was filed November 12, 2004, in Houston, and with this Court December 16, 2004.  The reporter's
record was due January 12, 2005.  None was filed. We warned counsel that the reporter's record was
past due, but received no response.  Further, our records do not reflect that a reporter's record was
requested or paid for.  See Tex. R. App. P. 35.3(b), 37.3(c).    
            On February 10, 2005, we wrote again to counsel, reminding him that his brief on the record
provided had been due January 18, 2005, and warning him that, if he did not file his brief within
fifteen days, along with a reasonable explanation of his failure to file the brief timely, his appeal
would be subject to dismissal for want of prosecution.  See Tex. R. App. P. 42.3
            An additional twenty days have now elapsed since the final deadline we set for filing the brief
and explanation.  Counsel has neither filed his brief nor contacted this Court.  
            We dismiss the appeal for want of prosecution.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          March 16, 2005
Date Decided:             March 17, 2005